Exhibit 10.1

 

    

Beherrschungs- und

Gewinnabführungsvertrag

 

sowie

 

Patronatserklärung

       

Domination and Profit Transfer

Agreement

 

as well as

 

Declaration of Comfort

     zwischen         between 1.    IXOS Software AG, Technopark 2,
Werner-von-Siemens-Ring 20, D-85630 Grasbrunn, eingetragen im Handelsregister
des Amtsgerichts München unter der Nummer HRB 116846 vertreten durch die
Vorstände Hartmut Schaper und John Shackleton, die berechtigt sind, die
Gesellschaft gemeinsam zu vertreten,    1.    IXOS Software AG, Technopark 2,
Werner-von-Siemens-Ring 20, D-85630 Grasbrunn, registered in the Commercial
Register of the Local Court of Munich under number HRB 116846, represented by
its managing directors Hartmut Schaper and John Shackleton who are authorized to
represent the company jointly,      - nachfolgend “IXOS” genannt -         -
hereinafter referred to as “IXOS” -      und         and 2.    2016091 Ontario
Inc., mit Geschäftsadresse und Sitz in 185 Columbia Street West, Waterloo,
Ontario N2L 5Z5, Kanada, vertreten durch den Secretary Sheldon Polansky, der
berechtigt ist, die Gesellschaft allein zu vertreten (Ontario ist nur Partei für
Teil I dieser Vertragsurkunde),    2.    2016091 Ontario Inc., with business
address and registered seat at 185 Columbia Street West, Waterloo, Ontario N2L
5Z5, Canada, represented by its Secretary Sheldon Polansky with sole power of
representation (Ontario is only a party to Part I of this contractual document),
     - nachfolgend “Ontario” genannt -         - hereinafter referred to as
“Ontario” –     

- wobei sowohl IXOS als auch Ontario

zusammenfassend als “Parteien”

bzw. je nach Fall einzeln als “Partei”

bezeichnet werden -

       

- both IXOS and Ontario collectively

referred to as the “Parties”

or each one of them – as the case may be –

as a “Party” -

     und         and 3.    Open Text Corporation, 185 Columbia Street West,
Waterloo, Ontario N2L 5Z5, Kanada, vertreten durch den Chief Executive Officer
P. Thomas Jenkins, der berechtigt ist, die Gesellschaft allein zu vertreten
(Open Text ist nur Partei für Teil II dieser Vertragsurkunde),    3.    Open
Text Corporation, 185 Columbia Street West, Waterloo, Ontario N2L 5Z5, Canada,
represented by its Chief Executive Officer P. Thomas Jenkins with sole power of
representation (Open Text is only a party to Part II of this contractual
document),      - nachfolgend „Open Text“ genannt - .         - hereinafter
referred to as “Open Text” - .



--------------------------------------------------------------------------------

    

Teil I.

 

Beherrschungs- und

Gewinnabführungsvertrag

       

Part I.

 

Domination and Profit Transfer Agreement

     Präambel         Preamble A.    Ontario ist eine hundertprozentige
Tochtergesellschaft der Open Text.    A.    Ontario is a wholly owned subsidiary
of Open Text. B.    Open Text unterhält weltweit Niederlassungen und
Tochtergesellschaften (nachfolgend “Open Text-Konzern” genannt).    B.    Open
Text operates branches and holds subsidiaries worldwide (hereinafter “Open Text
Group”). C.    Ontario hat 89,79 % der Aktien von IXOS erworben.    C.   
Ontario has acquired 89.79 % of all shares of IXOS. D.    Ontario hat die
Absicht, die uneingeschränkte Kontrolle über IXOS zu erlangen und das Geschäft
von IXOS in den Open Text-Konzern zu integrieren.    D.    Ontario intends to
achieve full control of IXOS and to integrate the business of IXOS into the Open
Text Group. E.    Die Vorstände von Ontario und IXOS planen die Zusammen-führung
des Geschäfts von IXOS mit dem Open Text-Konzern unter der Führung von Ontario.
IXOS, Open Text und Ontario glauben, dass eine Zusammenführung von Open Text und
IXOS das entstehende Unternehmen in die Lage versetzt, eine umfassende
Enterprise Content Management (nachfolgend “ECM”) Lösung anbieten zu können, um
den Ansprüchen der derzeitigen und zukünftigen Kunden zu entsprechen, und eine
breite weltweite Präsenz herbeizuführen.    E.    The management of Ontario and
IXOS plan to achieve a business combination under the guidance of Ontario. IXOS,
Open Text and Ontario believe that a combination of Open Text and IXOS will
enable the combined group to offer a complete enterprise content management
(hereinafter “ECM”) solution to meet the needs of the current and prospective
customers and provide for extensive worldwide presence. Dies vorausgeschickt
schließen die Parteien hiermit den folgenden Beherrschungs- und
Gewinnabführungsvertrag:    Now, therefore, the Parties enter into the following
Domination and Profit Transfer Agreement:     

§ 1

 

Stellung des Vorstands von IXOS

       

§ 1

 

Position of the management board of

IXOS

(1)    IXOS unterstellt die Leitung ihrer Gesellschaft Ontario. Ontario ist
berechtigt, dem Vorstand von IXOS hinsichtlich der Leitung der Gesellschaft
Weisungen zu erteilen. Der Vorstand von IXOS ist verpflichtet, die durch Ontario
erteilten Weisungen gemäß § 308 des Aktiengesetzes (AktG) zu befolgen.    (1)   
The management of IXOS will be subordinated to Ontario. Ontario will be entitled
to issue instructions to the management board of IXOS. The IXOS management board
shall comply with the instructions submitted by Ontario according to § 308 of
the German Stock Corporation Act (AktG). (2)    Ontario ist nicht befugt, dem
Vorstand von IXOS Weisungen in bezug auf die Aufrechterhaltung, Abänderung,
Aufhebung oder Kündigung dieses Vertrages zu erteilen. Ferner darf Ontario dem
Vorstand von IXOS keine Weisungen erteilen, Vereinbarungen mit dritten Parteien
zu verletzen, gesetzwidrige Handlungen oder solche Handlungen vorzunehmen, die
zu einem Verstoß gegen die gesetzlichen und/oder satzungsgemäßen Pflichten des
Vorstands von IXOS führen.    (2)    Ontario is not entitled to instruct the
IXOS management board in any manner with respect to the maintenance, amendment,
cancellation or termination of this Agreement. Further, Ontario may not instruct
the IXOS management board to breach any agreement with third parties, to execute
any unlawful measures or cause a breach of the duties of the IXOS management
board under the law or the articles of association.



--------------------------------------------------------------------------------

(3)    Ontario wird ihr Recht, dem Vorstand von IXOS Weisungen zu erteilen, über
die vertretungsberechtigten Direktoren und über diejenigen Führungskräfte von
Ontario und - soweit gesetzlich zulässig - über andere Personen - wahrnehmen,
die durch schriftliche Erklärung von Ontario ordnungsgemäß bevollmächtigt sind.
Aus der schriftlichen Erklärung muss der Umfang und die Dauer der
Bevollmächtigung hervorgehen.    (3)    Ontario will exercise its right to
instruct the IXOS management board by its directors authorized to represent
Ontario and such officers and – to the extent legally permitted - by other
persons who are properly authorized by written declaration of Ontario. Such
written declaration shall indicate the extent and duration of authorization. (4)
   Sämtliche Weisungen müssen schriftlich erteilt und bestätigt werden. Auf die
Erteilung mündlicher Weisungen muss zur Bestätigung eine schriftliche Weisung
folgen. Der Vorstand von IXOS soll die erteilten Weisungen am Sitz der
Gesellschaft aufbewahren.    (4)    All instructions shall be given and
confirmed in writing. In the event of oral instructions, a written instruction
shall follow as confirmation. The IXOS management board shall keep the
instructions at the offices of the company. (5)    Es können auch Weisungen
erteilt werden, die für die Gesellschaft nachteilig sind, wenn sie den Belangen
des Open Text-Konzerns oder dessen Gesellschaften dienen. Auf Aufforderung des
Vorstandes von IXOS wird Ontario die zu erwartenden Auswirkungen auf das
Geschäft von IXOS und den Open Text-Konzern oder dessen Gesellschaften
beschreiben.    (5)    Instructions may be issued which are disadvantageous to
the controlled company, provided that such instructions serve the interests of
the Open Text Group companies. On request of IXOS, Ontario shall describe the
expected impact on the business of IXOS and the Open Text Group companies. (6)
   Dem Vorstand von IXOS obliegt weiterhin das Recht zur Geschäftsführung von
IXOS, soweit dieses nicht durch Weisungen von Ontario eingeschränkt wurde.   
(6)    The IXOS management board retains full power to manage IXOS to the extent
this has not been limited by instructions of Ontario.     

§ 2

 

Gewinnabführung

       

§ 2

 

Profit Transfer

(1)    IXOS verpflichtet sich, während der Vertragsdauer ihren ganzen nach
Maßgabe der handelsrechtlichen Vorschriften ermittelten Gewinn an Ontario
abzuführen. Abzuführen ist – vorbehaltlich einer Bildung oder Auflösung von
Rücklagen nach Abs. 2 – der ohne die Gewinnabführung entstehende
Jahresüberschuss, vermindert um einen etwaigen Verlust-vortrag aus dem Vorjahr
und um den Betrag, der in die gesetzliche Rücklage einzustellen ist.    (1)   
IXOS agrees during the term of this Agreement to transfer to Ontario the
entirety of its profits determined in accordance with applicable German
commercial law regulations. Subject to the formation or release of reserves in
accordance with subsection 2, the transfer shall include the net profit for the
year, before the profit transfer, less losses carried forward from the previous
year, if any, and less amounts to be transferred to the statutory reserve. (2)
   IXOS kann mit Zustimmung der Ontario Beträge aus dem Jahresüberschuss in
andere Gewinnrücklagen gemäß § 272 Abs. 3 HGB einstellen, sofern dies
handelsrechtlich zulässig ist und bei vernünftiger kaufmännischer Beurteilung
wirtschaftlich begründet ist. Während der Dauer dieses Vertrages gebildete
andere Gewinnrücklagen sind auf Verlangen der Ontario aufzulösen und zum
Ausgleich eines Jahresfehlbetrages zu verwenden oder als Gewinn abzuführen.
Sonstige Rücklagen und ein Gewinnvortrag aus der Zeit vor Beginn dieses
Vertrages dürfen weder als Gewinn abgeführt noch zum Ausgleich eines
Jahresfehlbetrages verwendet werden.    (2)    With Ontario’s consent, IXOS may
transfer amounts from the net profit for the year to other profit reserves
according to section 272 para. 3 German Commercial Code (Handelsgesetzbuch,
HGB), provided this is permitted under the applicable German commercial law
regulations and provided this is commercially reasonable. Other profit reserves
formed during the term of this Agreement shall be released at Ontario’s request
and used to offset the net loss for the year, if any, or transferred as profit.
Other reserves and a profit carried forward from the time this Agreement entered
into force may not be transferred as profit or used to offset any net loss for
the year.



--------------------------------------------------------------------------------

(3)    Die Verpflichtung zur Gewinnabführung gilt erstmals für das gesamte
Geschäftsjahr der IXOS, in dem dieser Vertrag wirksam wird. Der Anspruch auf
Gewinnabführung gegen IXOS wird zehn Tage nach Feststellung des
Jahresabschlusses der IXOS zur Zahlung fällig. Der Anspruch auf
Gewinn-ab-führung ist bis zum Zeitpunkt der Fälligkeit nicht verzinslich.    (3)
   The obligation of IXOS to transfer ist profit shall apply as of the entire
fiscal year of IXOS, in which this Agreement takes effect. The claim against
IXOS for transfer of its profit shall be due for settlement ten days after
approval of IXOS’ annual financial statement. No interest shall accrue on the
amount due before the due date for payment.     

§ 3

 

Übernahme von Verlusten

       

§ 3

 

Assumption of losses

(1)    Gemäß § 302 AktG ist Ontario verpflichtet, jeden sonst während der
Vertragsdauer entstehenden Jahresfehlbetrag von IXOS auszugleichen, sofern
dieser nicht dadurch ausgeglichen wird, dass den anderen Gewinnrücklagen Beträge
entnommen werden, die während der Vertragsdauer in diese eingestellt worden
sind.    (1)    According to the provisions of § 302 AktG, Ontario shall be
obliged to compensate IXOS for every annual loss arising otherwise at IXOS
during the term of this Agreement, if such loss is not compensated by
withdrawing amounts from other profit reserves which were transferred to such
reserves during the term of this Agreement. (2)    Entsteht bei IXOS ein
Jahresfehlbetrag im Sinne des Absatzes (1), ist dieser nach Übermittlung des mit
einem Bestätigungsvermerk des Abschlussprüfers versehenen Jahresabschlusses an
Ontario auszugleichen. Die Höhe des vorzunehmenden Ausgleichs wird durch die
Wirtschaftsprüfer von IXOS in dem jeweiligen Jahresabschluss bestimmt und
bescheinigt.    (2)    In the event IXOS incurs a loss within the meaning of
subsection (1), such loss has to be compensated following the delivery of the
audited annual statements to Ontario. The amount of compensation will be
determined and certified by the auditors of IXOS in the respective financial
statements. (3)    IXOS ist berechtigt, Zwischen-zahlungen von Ontario zu
verlangen, falls die betreffenden Zahlungen zur Abwendung einer Insolvenz
erfor-derlich sind. Der Vorstand von IXOS wird Ontario rechtzeitig informieren,
wenn sich ein solcher Bedarf ergibt oder in naher Zukunft ergeben wird.    (3)
   IXOS is entitled to claim interim payments of Ontario in the event that such
payments are required to avoid insolvency. The IXOS management board will timely
inform Ontario in the event that such demand arises or is likely to arise in the
near future. (4)    Die Parteien verpflichten sich, bei Streitigkeiten
hinsichtlich der Höhe des Verlustausgleichs einen unabhängigen Wirtschaftsprüfer
mit der Erstellung eines Schiedsgutachtens zu beauftragen, das in jedem Fall für
beide Parteien verbindlich ist. Die im Zusammenhang mit diesem
Schieds-gut-achten anfallenden Kosten werden den Parteien nach dem Ermessen des
Schiedsgutachters zugewiesen. Können sich die Parteien nicht auf einen
Schiedsgutachter einigen, soll ein Schiedsgutachter, bei dem es sich um einen
unabhängigen Wirtschaftsprüfer handeln muss, von der für IXOS zuständigen
Wirtschaftsprüferkammer benannt werden.    (4)    In the event of a dispute over
the amount of compensation both Parties agree to instruct an independent auditor
to produce arbitrational expertise which will in any case be binding for both
Parties. The costs of such arbitrational expertise will be allocated to the
Parties by the arbitrator at his discretion. In the event that the Parties
cannot agree on the auditor the local chamber of arbitrator competent for IXOS
shall name the independent auditor, which has to be a certified accountant.



--------------------------------------------------------------------------------

   

§ 4

 

Angemessener Ausgleich

       

§ 4

 

Adequate Compensation

(1)   Ontario verpflichtet sich, den außenstehenden Aktionären von IXOS gemäß §
304 AktG eine angemessene wiederkehrende Ausgleichszahlung in jedem
Geschäftsjahr von € 0,42 pro IXOS-Aktie zu leisten. Die Ausgleichszahlung ist am
Tag nach der ordentlichen Hauptversammlung von IXOS für das jeweilige
abgelaufene Geschäftsjahr fällig. Der Ausgleich wird zum ersten Mal für das zum
Zeitpunkt des Wirk-sam-werdens dieses Vertrages laufende Geschäftsjahr
geschuldet. Falls dieser Beherrschungs- und Gewinn-ab-führungs-vertrag während
eines Geschäftsjahres endet, vermindert sich die Ausgleichszahlung zeitanteilig.
   (1)    Ontario agrees to pay an adequate and recurrent compensation for the
outstanding shareholders of IXOS according to § 304 AktG (Ausgleichszahlung).
The recurrent compensation is owed for the first time in the fiscal year running
at the time this Agreement becomes effective. in the amount of € 0.42 per IXOS
share. The compensations shall become due for payment at the day following the
annual shareholders’ meeting of IXOS regarding the respective expired fiscal
year. In the event this Domination and Profit Transfer Agreement terminates
during a fiscal year, the compensation shall be reduced respectively. (2)  
Falls im Rahmen einer Kapitalerhöhung oder der Ausübung von Aktienoptionsrechten
neue Aktien von IXOS ausgegeben werden sollten, sind auch die neuen Aktien ab
dem Datum, ab dem sie in die Gewinnausschüttungen von IXOS einbezogen werden,
anteilig in die Ausgleichszahlung einzubeziehen. Im Falle der Ausgabe neuer
Aktien aufgrund einer Kapital-er-höhung aus Gesellschaftsmitteln bei IXOS ist
die Ausgleichszahlung im Verhältnis der Anzahl der Aktien nach der
Kapitalerhöhung zur Anzahl der Aktien vor der Kapitalerhöhung anzupassen.    (2)
   In the event new shares of IXOS are issued (as a result of a capital increase
or exercise of stock-option rights) the new shares shall take part in the
compensation payment on an a pro rata basis from the date they participate in
the profit distributions of IXOS. In case of the issue of new shares due to a
capital increase from company funds by IXOS the compensation payment shall be
adjusted on a pro rata basis according to the ratio between the number of shares
after and before the capital increase. (3)   Falls ein Verfahren nach dem Gesetz
über das gesell-schafts-rechtliche Spruchverfahren (SpruchG) eingeleitet wird
und das Gericht rechtskräftig einen höheren Ausgleich festsetzt, können die
außenstehenden Aktionäre, auch wenn sie inzwischen abgefunden wurden, eine
entsprechende Ergänzung des von ihnen bezogenen Ausgleichs verlangen. Ebenso
werden alle übrigen außenstehenden Aktionäre der IXOS gleichgestellt, wenn sich
die Ontario gegenüber einem Aktionär der IXOS in einem Vergleich zur Abwendung
oder zur Beendigung eines Verfahrens nach dem SpruchG zu einem höheren Ausgleich
verpflichtet.    (3)    If a procedure in accordance with the German Act on
Corporate Law Award Proceedings (SpruchG) is commenced and the court determines
a higher compensation with res iudicata effect, the outstanding shareholders are
entitled to demand a corresponding supplement of the compensation received even
if they have received a consideration in the meantime. Likewise, all other
outstanding shareholders of IXOS will be treated equally if Ontario agrees with
one shareholder of IXOS to pay a higher compensation in a settlement for the
purpose of avoiding or terminating a procedure pursuant to the SpruchG.    

§ 5

 

Abfindung

       

§ 5

 

Consideration

(1)

  Gemäß § 305 AktG übernimmt Ontario die Verpflichtung, auf Verlangen eines
jeden außenstehenden Aktionärs von IXOS dessen IXOS-Aktien gegen eine
Barabfindung von € 9,38 je IXOS-Aktie zu erwerben. Zu diesem Zweck bietet
Ontario bereits hiermit jedem außenstehenden Aktionär von IXOS an, dessen
IXOS-Aktien gegen die vorgenannte Barabfindung zu erwerben. Dieses
Abfindungsangebot der Ontario ist befristet. Die Angebotsfrist endet frühestens
zwei Monate nach dem Tag, an dem die Eintragung des Bestehens dieses Vertrages
im Handelsregister von IXOS nach § 10 des Handels-gesetz-buches als bekannt
gemacht gilt. § 305 Abs. 4 Satz 3 AktG bleibt hiervon unberührt.    (1)   
Pursuant to § 305 AktG Ontario shall upon demand of each outside shareholder of
IXOS purchase their shares in IXOS against a cash consideration of € 9.38 per
share. For this purpose, Ontario herewith offers to each outstanding shareholder
of IXOS to acquire his/her shares in IXOS against payment of the aforementioned
cash consideration. This offer terminates no earlier than the end of the second
month following the date at which registration of this Agreement is deemed to be
published according to § 10 German Commercial Code. § 305 para. 4 sentence 3
AktG shall remain unaffected.



--------------------------------------------------------------------------------

(2)   Ontario wird die Commerzbank AG, Frankfurt am Main (nachfolgend
Commerzbank AG) als zentrale Ab-wicklungs-stelle mit der Durchführung des
Abfindungs-angebots beauftragen. Ontario wird bei der Commerzbank AG ein
Aktiendepot für den Eingang der durch die Aktionäre von IXOS eingelieferten
Aktien eröffnen.   (2)   Ontario will appoint Commerzbank AG, Frankfurt am Main
(hereinafter “Commerzbank AG”), as central settlement office to execute the
purchase offer. Ontario will open a bank deposit account at Commerzbank AG,
Frankfurt/Main, to receive the shares delivered by the shareholders of IXOS. (3)
  Die Aktionäre werden die Möglichkeit erhalten, das Abfindungsangebot innerhalb
der durch die Ontario nach Eintragung dieses Vertrages in das Handelsregister
bekannt gegebenen Angebotsfrist anzunehmen. Die Annahme durch die Aktionäre hat
durch Erklärung gegenüber einem in der Bundesrepublik Deutschland
niedergelassenen depot-führenden Wertpapierdienstleistungsunternehmen
(nachfolgend „Depotbank“) oder der deutschen Filiale einer Depotbank zu
erfolgen.   (3)   The shareholders will be allowed to accept the offer within
the acceptance period announced by Ontario after registration of this agreement
in the commercial register. The acceptance of the shareholder as such shall be
made by declaration to a financial services provider who manages securities
deposit accounts (hereinafter “Depositary Bank”) based in the Federal Republic
of Germany or the German branch of such a Depositary Bank. (4)   Die Annahme des
Angebots wird mit Übertragung der Aktien auf das Aktiendepot von Ontario bei der
Commerzbank AG wirksam. Das Eigentum an den Aktien und alle Rechte an diesen
gehen auf Ontario automatisch nach Einbuchung der Aktien auf das entsprechende
Depot von Ontario Zug um Zug gegen Zahlung des vollen auf die Aktien
entfallenden Abfindungsbetrages an den Aktionär über. Die Commerzbank AG wird
auf Anweisung von Ontario sämtliche Zahlungen leisten und für die ordnungsgemäße
Übertragung der Aktien auf das Depot von Ontario sorgen.   (4)   The acceptance
of the offer will become effective upon delivery of the shares to the deposit
account of Ontario at Commerzbank AG. The ownership and all rights of the shares
will automatically transfer to Ontario after the delivery of the shares to the
respective deposit account of Ontario and payment of the full compensation
amount paid to the respective shareholder. Commerzbank AG, is instructed to
execute the payments and procure the delivery of shares to the deposit account
of Ontario. (5)   Die Aktionäre erklären mit Umbuchung ihrer Aktien in das Depot
der Ontario, dass sämtliche mit diesen Aktien verbundenen Rechte, einschließlich
aller Dividenden-an-sprüche, auf Ontario übergehen. Darüber hinaus erklären die
Aktionäre, dass die Aktien ihr alleiniges Eigentum sind, frei von Rechten oder
Eigentumsansprüchen Dritter sind und keinen Veräußerungsbeschränkungen
unterliegen. Die Aktionäre müssen ihre Depotbank und die Commerzbank AG anweisen
und ermächtigen, unter Befreiung von der Vorschrift des
Selbstkontrahierungsverbotes gemäß § 181 BGB alle für die Durchführung des
Abfindungsangebotes notwendigen und geeigneten Maßnahmen zu ergreifen und alle
hierzu notwendigen entsprechenden Erklärungen abzugeben und entgegenzunehmen.
Insbesondere werden die Commerzbank AG und die jeweilige Depotbank ermächtigt,
die Übertragung der Aktien auf Ontario vorzunehmen.   (5)   With the transfer of
shares to the deposit account of Ontario the shareholders declare that all
rights associated with these shares, including all dividend entitlements, are
transferred to Ontario. Moreover the shareholders have to represent that the
shares are in their sole ownership, free from any third party rights or
interests and subject to no restrictions on disposal. The shareholders shall
instruct and empower their Depositary Bank and Commerzbank AG, under exemption
from the rules concerning the prohibition of self-dealing in accordance with §
181 of the German Civil Code to take all necessary and appropriate measures for
the execution of the sale and to issue and receive all necessary corresponding
declarations. In particular Commerzbank AG, and the respective Depositary Bank
have to be authorized to pursue the transfer of title to the shares to Ontario.
(6)   Die Annahme des Abfindungsangebotes ist für diejenigen IXOS-Aktionäre, die
das Angebot über eine Depotbank in der Bundesrepublik Deutschland annehmen, frei
von Kosten und Gebühren. Gebühren, die von Depotbanken außerhalb der
Bundesrepublik Deutschland erhoben werden, müssen von dem betreffenden
IXOS-Aktionär selber in voller Höhe übernommen werden.   (6)   The acceptance of
the purchase offer shall be free of costs and charges for IXOS shareholders
accepting the offer by way of a Depository Bank in the Federal Republic of
Germany. Any fees charged by depositary banks outside the Federal Republic of
Germany shall be borne by the respective IXOS shareholder.



--------------------------------------------------------------------------------

(7)   Falls ein Verfahren nach dem SpruchG eingeleitet wird und das Gericht
rechtskräftig eine höhere Abfindung festsetzt, können auch die bereits
abgefundenen Aktionäre eine entsprechende Ergänzung der von Ihnen bezogenen
Abfindung verlangen. Ebenso werden alle übrigen außenstehenden Aktionäre der
IXOS gleichgestellt, wenn sich die Ontario gegenüber einem Aktionär der IXOS in
einem Vergleich zur Abwendung der zur Beendigung eines Verfahrens nach dem
SpruchG zur Zahlung einer höheren Abfindung verpflichtet.    (7)   If a
procedure in accordance with the SpruchG is commenced and the court determines a
higher consideration with res iudicata effect, the shareholders who already
received a consideration are entitled to demand a supplement to the
consideration received. Likewise, all other outstanding shareholders of IXOS
will be treated equally if Ontario agrees with one shareholder of IXOS to pay a
higher consideration in a settlement for the purpose of avoiding or terminating
a procedure pursuant to the SpruchG.    

§ 6

 

Laufzeit des Vertrages;

Schlussbestimmungen

      

§ 6

 

Term of Agreement; Final Provisions

(1)   Dieser Beherrschungs - und Gewinnabführungsvertrag steht unter der
aufschiebenden Bedingung der Zustimmung der Aktionäre von IXOS, die im Rahmen
der ordentlichen Hauptversammlung einzuholen ist.    (1)   This Domination and
Profit Transfer Agreement is concluded subject to the approval of the
shareholders of IXOS to be obtained in the ordinary shareholder meeting. (2)  
Ontario erklärt, dass Ontario ordnungsgemäß zum Abschluss dieser Vereinbarung
mit IXOS ermächtigt ist und dass der unterzeichnende Secretary von Ontario durch
Gesell-schafter-beschluss vom 26. November 2004 zum Abschluss dieses Vertrages
ordnungsgemäß ermächtigt wurde.    (2)   Ontario covenants that it is duly
authorized to enter into this agreement with IXOS and that the undersigning
Secretary of Ontario has been duly empowered by a shareholder resolution of
November 26, 2004 to bind Ontario by this Agreement. (3)   Der Vertrag wird mit
der Eintragung in das Handelsregister von IXOS wirksam.    (3)   The Agreement
shall become effective upon entry in the Commercial Register of IXOS. (4)   Der
Vertrag ist auf unbestimmte Zeit geschlossen. Der Vertrag kann durch jede der
Parteien mit einer Frist von sechs Monaten zum Ende eines jeden Geschäftsjahres
von IXOS gekündigt werden.    (4)   The Agreement shall be running for an
indefinite period of time. The Agreement may be terminated by either party with
a six months period of notice becoming effective at the end of each fiscal year.
(5)   Das Recht auf fristlose Kündigung dieser Vereinbarung aus wichtigem Grund
bleibt unberührt. Ontario hat insbesondere dann das Recht auf Kündigung aus
wichtigem Grund, soweit rechtlich zulässig, wenn (i) IXOS mit einer anderen
juristischen Person fusioniert (“Verschmelzung”), (ii) IXOS seine Rechtsform
ändert (“Rechtsformwechsel”), (iii) IXOS eigenständige Teile seines Geschäfts
auf eine andere juristische Person überträgt (“Teilbetriebsübertragung,
Abspaltung, Ausgliederung”), (iv) wenn Ontario nicht länger die Mehrheit der mit
seiner Beteiligung am Aktienkapital von IXOS verbundenen Stimmrechte besitzt
oder (v) im Falle des Ausschlusses von Minderheitsaktionären gemä ß §§ 327a ff.
AktG („Squeeze Out”).    (5)   The right to terminate this Agreement for good
cause without observing any period of notice shall not be affected. Ontario
shall in particular be entitled to declare termination for good cause, to the
extent legally permissible, if (i) IXOS is merged to another legal entity, (ii)
IXOS changes its legal form, (iii) IXOS transfers independent parts of its
business to another entity, (iv) or if Ontario no longer holds the majority of
the voting rights linked to its shareholdings in IXOS or (v) in case of the
exclusion of minority shareholders according to §§ 327a et seq. AktG (“Squeeze
Out”). (6)   Bei Beendigung dieser Vereinbarung muss Ontario den Gläubigern von
IXOS in Übereinstimmung mit § 303 AktG Sicherheit leisten.    (6)   Upon
termination of this Agreement, Ontario shall provide security to the creditors
of IXOS according to the terms of § 303 AktG. (7)   Dieser Vertrag unterliegt
dem Recht der Bundesrepublik Deutschland.    (7)   This Agreement shall be
governed by German law.



--------------------------------------------------------------------------------

(8)   Streitigkeiten der Parteien im Hinblick auf Sachverhalte, die in diesem
Beherrschungs- und Gewinnabführungsvertrag enthalten sind oder die aus der
Erfüllung dieses Beherrschungs- und Gewinnabführungsvertrages erwachsen (mit
Ausnahme der in § 3 Abs. 4 dem Schiedsgutachter zugewiesenen Streitigkeiten),
werden nicht durch die ordentlichen Gerichte in Deutschland entschieden. Solche
Streitigkeiten werden ausschließlich gemäß der Schiedsgerichtsbarkeitsregelungen
der Internationalen Handelskammer (ICC) durch einen oder mehrere Schiedsrichter
entschieden, die im Einklang mit diesen Regeln bestellt wurden. Verhandlungen
sollen in englischer Sprache abgehalten werden. Die Entscheidung der
Schiedsrichter ist für die Parteien bindend und nicht anfechtbar. Das Verfahren
wird in Zürich, Schweiz, durchgeführt.   (8)   Any dispute between the Parties
with respect to any matter contained in this Domination and Profit Transfer
Agreement or arising from the performance of this Domination and Profit Transfer
Agreement (with the exception of those assigned to an expert arbitrator pursuant
to § 3 para. 4) shall not be decided by the ordinary courts of Germany. Such
disputes shall exclusively be decided following the Rules of Arbitration of the
International Chamber of Commerce (ICC) by one or more arbitrators, appointed in
accordance with such rules. Proceedings shall be conducted in the English
language. The decision of such arbitrations shall be binding and non-appealable.
The procedures shall be held in Zurich, Switzerland. (9)   Sollten sich einzelne
Bestimmungen dieses Vertrages als ungültig erweisen, so wird dadurch die
Gültigkeit des Vertrages im übrigen nicht berührt. In einem solchen Fall sind
die Parteien verpflichtet, die ungesetzliche oder ungültige Bestimmung durch
diejenige gesetzlich zulässige Bestimmung zu ersetzen, die den Zweck der
ungültigen Bestimmung, insbesondere das, was die Vertragsparteien gewollt haben,
mit der weitestgehend möglichen Annäherung erreicht. Entsprechendes gilt, wenn
sich bei Durchführung des Vertrages eine ergänzungsbedürftige Lücke ergeben
sollte.   (9)   In the event that any of the provisions contained in this
Agreement should be unlawful or invalid the validity of the other provisions
shall not be affected. The parties will replace the unlawful or invalid
provision by a provision which shall - in a legally correct way and to the
extent possible - express the original intentions of the parties when agreeing
on the unlawful or invalid provision. The same shall apply accordingly in the
event that this Agreement should prove to contain a gap which is required to be
filled.



--------------------------------------------------------------------------------

1. Dezember 2004    December 1, 2004

 

Für/For 2016091 Ontario Inc.:

 

gez./signed

 

Sheldon Polansky

Secretary

 

Für/For IXOS Software AG:

 

            gez./signed

  

            gez./signed

Hartmut Schaper

Vorstand/Management Board Member

  

John Shackleton

Vorstand/ Management Board Member